       Case 2:20-cv-00359-TOR          ECF No. 10    filed 10/26/20   PageID.54 Page 1 of 4




 1                                                                          HON. THOMAS O. RICE
   Sally W. Harmeling
 2 Jeffers, Danielson, Sonn & Aylward, P.S.
   PO Box 1688
 3 Wenatchee, WA 98807-1688
   (509) 662-3685 / (509) 662-2452
 4

 5                                  UNITED STATES DISTRICT COURT

 6                                 EASTERN DISTRICT OF WASHINGTON

 7   MODIFIED ATMOSPHERE                                NO. 2:20-cv-00359-TOR
     ENTERPRISES LLC,
 8                                                      STIPULATED MOTION TO EXPEDITE
                      Plaintiff,                        HEARING ON STIPULATED MOTION
 9                                                      TO EXTEND TIME TO RESPOND TO
                vs.                                     COMPLAINT
10
     CRUNCH PAK, LLC
11                                                      10/28/2020
                      Defendant.                        Without Oral Argument
12

13             The parties through their undersigned counsel hereby stipulate and move the Court
14 under Local Civil Rule 7(i)(2)(C) for an expedited hearing on the Stipulated Motion to

15 Extend Time to Respond to Complaint.

16             In support of this stipulated motion, the parties state as follows:
17

18

19
     STIPULATED MOTION TO EXPEDITE                                    JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
                                                                                       Attorneys at Law

20   HEARING ON STIPULATED MOTION TO                                         (509) 662-3685 / FAX (509) 662-2452
                                                                           2600 Chester Kimm Road / P.O. Box 1688

     EXTEND TIME TO RESPOND TO COMPLAINT                                         Wenatchee, WA 98807-1688


     Page 1
     49L4263
        Case 2:20-cv-00359-TOR      ECF No. 10   filed 10/26/20   PageID.55 Page 2 of 4




 1             1.   The Stipulated Motion to Extend Time to Respond to Complaint seeks to

 2 extend various deadlines, including the October 28, 2020 deadline for Defendant Crunch

 3 Pak, LLC to answer or otherwise respond to the Complaint.

 4             2.   For the reasons set forth in the Stipulated Motion to Extend Time to Respond

 5 to Complaint, good cause exists to grant the requested extension.

 6             3.   An expedited hearing on the Stipulated Motion to Extend Time to Respond to

 7 Complaint is necessary to rule before the October 28, 2020, deadline for Defendant to

 8 answer or otherwise respond to the Complaint.

 9             4.   Based on the above consideration, good cause exists to expedite the Court’s

10 hearing on the Stipulated Motion to Extend Time to Respond to Complaint.

11

12

13

14

15

16

17 //

18 //

19 //
    STIPULATED MOTION TO EXPEDITE                                 JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
                                                                                   Attorneys at Law

20 HEARING ON STIPULATED MOTION TO                                       (509) 662-3685 / FAX (509) 662-2452
                                                                       2600 Chester Kimm Road / P.O. Box 1688

    EXTEND TIME TO RESPOND TO COMPLAINT                                      Wenatchee, WA 98807-1688


    Page 2
     49L4263
       Case 2:20-cv-00359-TOR     ECF No. 10   filed 10/26/20   PageID.56 Page 3 of 4




 1             STIPULATED TO AND DATED this 26th day of October, 2020.

 2

 3   JEFFERS, DANIELSON, SONN &                SCHLEMLEIN FICK & FRANKLIN
     AYLWARD, P.S.                             PLLC
 4

 5   By: /s/ Sally W. Harmeling                By: /s/ Brian K. Keeley
       SALLY W. HARMELING                        BRIAN K. KEELEY
 6     WSBA No. 49457                            WSBA No. 32121
       2600 Chester Kimm Road                    66 S. Hanford, Suite 300
 7     P.O. Box 1688                             Seattle, Washington, 98134
       Wenatchee, WA 98807-1688                  Telephone: (206) 448-8100
 8     Telephone: 509-662-3685                   Facsimile: (206) 448-8514
       Facsimile: 509-662-2452                   Email: bkk@soslaw.com
 9     Email: SallyH@jdsalaw.com

10   Attorneys for Defendant                       Attorneys for Plaintiff

11

12

13

14

15

16

17

18

19
     STIPULATED MOTION TO EXPEDITE                              JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
                                                                                 Attorneys at Law

20   HEARING ON STIPULATED MOTION TO                                   (509) 662-3685 / FAX (509) 662-2452
                                                                     2600 Chester Kimm Road / P.O. Box 1688

     EXTEND TIME TO RESPOND TO COMPLAINT                                   Wenatchee, WA 98807-1688


     Page 3
     49L4263
        Case 2:20-cv-00359-TOR       ECF No. 10    filed 10/26/20   PageID.57 Page 4 of 4




 1
                                    CERTIFICATE OF SERVICE
 2
                     I hereby certify that on the 26th day of October, 2020, I electronically filed
 3
     the foregoing with the Clerk of the Court using the CM/ECF System, which will send
 4
     notification of such filing to the attorneys of record.
 5
                DATED at Wenatchee, Washington this 26th day of October, 2020.
 6

 7                                      s/ Sally W. Harmeling
                                        Peter A. Spadoni
 8                                      WSBA No. 11390
                                        Sally W. Harmeling
 9                                      WSBA No. 49457
                                        Attorneys for Defendant
10                                      JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
                                        2600 Chester Kimm Road
11                                      P.O. Box 1688
                                        Wenatchee, WA 98807-1688
12                                      Telephone: 509-662-3685
                                        Fax: 509-662-2452
13                                      Email: SallyH@jdsalaw.com

14

15

16

17

18

19
      STIPULATED MOTION TO EXPEDITE                                 JEFFERS, DANIELSON, SONN & AYLWARD, P.S.
                                                                                     Attorneys at Law

20    HEARING ON STIPULATED MOTION TO                                      (509) 662-3685 / FAX (509) 662-2452
                                                                         2600 Chester Kimm Road / P.O. Box 1688

      EXTEND TIME TO RESPOND TO COMPLAINT                                      Wenatchee, WA 98807-1688


      Page 4
      49L4263
